Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  140986                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  JAMES S. MCCORMICK and ELIZABETH                                                                   Alton Thomas Davis,
  A. HOCHSTADT,                                                                                                         Justices

       Plaintiffs/Counter-Defendants-Appellants,

  v                                                                SC: 140986
                                                                   COA: 283209
                                                                   Livingston CC: 06-022144-CZ
  REBECCA MCCORMICK and SCOTT GRIFFIN,
      Defendants/Counter-Plaintiffs/Third-
      Party Plaintiffs/Cross-Plaintiffs-
      Appellees,
  and

  MARTHA FRENCH, a/k/a MARTHA JEAN
  MCCORMICK and WILLIAM MCCORMICK,
      Defendants/Cross-Defendants/Appellants,
  v

  HOCHSTADT FAMILY TRUST, UAD
  11/22/2005, by LAWRENCE R. HOCHSTADT
  and ELIZABETH A. HOCHSTADT, Trustees,
        Third-Party Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 16, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2010                   _________________________________________
           y1213                                                              Clerk